Exhibit 10.1

February 15, 2010

Transcend Services, Inc.

Medical Dictation Services, Inc.

One Glenlake Parkway

Suite 1400

Atlanta, Georgia 30328

Attention: Lance Cornell, Chief Financial Officer

 

  Re: Amendment to Loan and Security Agreement and Waiver

Ladies and Gentlemen:

Reference is hereby made to that certain Loan and Security Agreement dated as of
August 31, 2009 (as at any time amended, the “Loan Agreement”) among Transcend
Services, Inc., a Delaware corporation, and Medical Dictation Services, Inc., a
Maryland corporation (collectively, the “Borrowers”, and each individually, a
“Borrower”), and Regions Bank, an Alabama bank (“Lender”).

The parties desire to amend the Loan Agreement as hereinafter set forth.

NOW, THEREFORE, for and in consideration of TEN DOLLARS in hand paid and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used herein, unless otherwise defined herein,
shall have the meaning ascribed to such terms in the Loan Agreement.

2. Amendments. The Loan Agreement is hereby amended by deleting clause (d) of
Section 8.2 of the Loan Agreement and by substituting in lieu thereof the
following:

(d) Leases. Borrower shall not, and shall not permit its Subsidiaries to, incur,
create, or assume any direct or indirect liability for the payment of rent or
otherwise under any lease or rental arrangement (excluding capitalized leases),
if immediately thereafter the sum of lease or rental payments to be made by
Borrower and its Subsidiaries during any consecutive 12-month period (for such
lease or rental arrangement and all other of Borrower’s and its Subsidiaries’
lease and rental arrangements) would exceed $600,000.

3. Limited Waiver. An Event of Default has occurred and currently exists under
the Loan Agreement as a result of Borrower’s breach of Section 8.2(d) of the
Loan Agreement (the “Designated Default”). The Designated Default exists because
Borrower paid rents in excess of the amount permitted during the 12-month period
ending on December 31, 2009. Borrower represents and warrants that the
Designated Default is the only Default or Event of Default that exists under the
Loan Agreement and the other Loan Documents as of the date hereof. Lender hereby
waives the Designated Default in existence on the date hereof. In no event shall
such waiver be deemed to constitute a waiver of (a) any Default or Event of
Default other than the Designated Default in existence on the date of this
agreement or (b) Borrower’s obligation to comply with all of the terms and
conditions of the Loan Agreement and the other Loan Documents from and after the
date hereof. Notwithstanding any prior, temporary mutual disregard of the terms
of any contracts between the parties, Borrower hereby agrees that it shall be
required strictly to comply with all of the terms of the Loan Documents on and
after the date hereof.

4. Ratification and Reaffirmation; Acknowledgements. Each Borrower hereby
ratifies and reaffirms each of the Loan Documents and all of such Borrower’s
covenants, duties and liabilities



--------------------------------------------------------------------------------

thereunder. Each Borrower acknowledges and stipulates that the Loan Agreement
and the other Loan Documents executed by such Borrower are legal, valid and
binding obligations of such Borrower that are enforceable against such Borrower
in accordance with the terms thereof; and all of the Obligations are owing and
payable without defense, offset or counterclaim (and to the extent there exists
any such defense, offset or counterclaim on the date hereof, the same is hereby
waived by such Borrower).

5. No Novation; Etc. Except as otherwise expressly provided in this agreement,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect. This agreement is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

6. Miscellaneous. This agreement shall be governed by and construed in
accordance with the internal laws of the State of Georgia and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This agreement may be executed in any number of
counterparts and by different parties to this agreement on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission or electronic mail in portable
document format (PDF) shall be deemed to be an original signature hereto. To the
fullest extent permitted by applicable law, the parties hereto each hereby
waives the right to trial by jury in any action, suit, counterclaim or
proceeding arising out of or related to this agreement.

 

Very truly yours, REGIONS BANK By:   /S/    JOHN F. BOHAN           John F.
Bohan, Vice President

Accepted and agreed to:

 

TRANSCEND SERVICES, INC. By:   /S/    LANCE CORNELL           Lance Cornell,
Chief Financial Officer

 

MEDICAL DICTATION SERVICES, INC. By:   /S/    LANCE CORNELL           Lance
Cornell, Chief Financial Officer